DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “less than about” in claim 9 is a relative phrase which renders the claim indefinite. The phrase “less than about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a standard for the term “about”, therefore the phrase “less than about” is indefinite, as it is unclear what the maximum value of the described range would be capped at.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bauer (US 7,658,350 B2).
Regarding claim 1, Bauer discloses a multi-component clamp (see Fig. 6) comprising: 
a body (1) comprising lateral walls (A, see annotated Figure 6 below), a top wall (B see annotated Figure 6 below), and a bottom wall (C, see annotated Figure 6 below); and 
a flexible holder (22) comprising a receptacle (D, see annotated Figure 6 below) having a first end and a second end (see Fig. 6), 
wherein the first end of the receptacle is attached to the body and the second end of the receptacle is free such that it is adapted to flexibly accommodate components of various sizes (see Fig. 6).

    PNG
    media_image1.png
    494
    970
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.
Regarding claim 2, Bauer discloses wherein a portion of the receptacle (D) between the first end and the second end is supported by a floating member (E, see annotated Figure 6 below) capable of flexing along a length thereof.

    PNG
    media_image2.png
    316
    400
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 3, Bauer discloses wherein a bottom of the receptacle (D) is supported by a floating member (F, see annotated Figure 6 below) coupled to the lateral walls (A).

    PNG
    media_image3.png
    471
    338
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 6.
Regarding claim 4, Bauer discloses comprising an anchor clamp (3) to mount the multi-component clamp (see Fig. 6) onto a mother component (44-45).
Regarding claim 5, Bauer discloses comprising at least one flexible holder (G, see annotated Figure 6 below) retainer adjacent to the first end and the second end of the receptacle (see Fig. 6). 

    PNG
    media_image4.png
    387
    492
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 6.
Regarding claim 6, Bauer discloses comprising a fixed holder (21) adjacent to the flexible holder (22, see Fig. 6), wherein the fixed holder 4QB\67133218.1Preliminary AmendmentAttorney Docket No.:480805.00874 (68357-US)comprises a fixed receptacle (31, see Fig. 1) having a first end and a second end (see Fig. 1, also see H in annotated Figure 6 below), wherein the first end and the second end of the fixed receptacle are attached to the body (see Fig. 6).

    PNG
    media_image5.png
    638
    668
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 6.
Regarding claim 8, Bauer discloses wherein the body comprises at least one fixed holder retainer (J, see annotated Figure 6 below) adjacent to the first end and the second end of the fixed receptacle (31).

    PNG
    media_image6.png
    657
    789
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 7,658,350 B2).
Regarding claim 7, Bauer discloses wherein the flexible holder (see Fig. 6) is designed to hold a component having a diameter within a range (see Column 4 lines 2-4), but does not expressly disclose as claimed wherein the flexible holder is designed to hold a component having a diameter within a range of a diameter of at least 4.76 millimeters and wherein the fixed holder is designed to hold a component of a diameter of at most 6.35 millimeters.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. a diameter range of the flexible holder) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-component clamp of Bauer, such that the flexible holder is designed to hold a component having a diameter within a range of a diameter of at least 4.76 millimeters and wherein the fixed holder is designed to hold a component of a diameter of at most 6.35 millimeters, in order to provide a multi-component clamp that can accept and hold elongated elements of varying diameter, without accepting elongated elements comprising diameters large enough to cause the multi-component clamp to fail under the applied forces.
Regarding claim 10, Bauer discloses wherein the flexible holder is designed for a thrust force (see NOTE below), but does not expressly disclose as claimed wherein the flexible holder is designed for a thrust force of about 5 Newtons.
NOTE: The flexible holder of Bauer shown in Fig. 3 is designed to hold the elongated member inserted there within when a thrust force is applied to the elongated member.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the thrust force that the flexible holder is designed for) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-component clamp of Bauer, such that it is designed for a thrust force of about 5 Newtons, in order to be able to withstand the forces applied from the elongated members onto the multi-component clamp, when variables such as momentum or pressure act on the elongated members.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 7,658,350 B2) in view of Saitou Norio (KR 20160150581 A).
Regarding claim 9, Bauer discloses wherein the multi-component clamp is designed to have a predetermined separation force and insertion force (see Fig. 6), but does not expressly disclose as claimed wherein the multi-component clamp is designed to have a predetermined separation force of about 200 Newtons and an insertion force of less than about 70 Newtons.
However, Saitou Norio teaches a clamp comprising a separation force being larger than the insertion force, so as to reduce the burden on the operator, while maintaining the separation force at a high level to prevent unnecessary detachment of members (see page 2, paragraph 2, of attached Saitou Norio merged translation).
Further, Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the separation and insertion forces) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-component clamp of Bauer, such that it comprises a design having a predetermined separation force of about 200 Newtons and an insertion force of less than about 70 Newtons in order to reduce the burden on the operator, while maintaining the separation force at a high level to prevent unnecessary detachment of members (see page 2, paragraph 2, of attached Saitou Norio merged translation), and further to maintain the insertion and separation forces at a threshold large enough to withstand the applied forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678